Citation Nr: 1114175	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held in August 2008, in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the testimony is in the claims file.  At the hearing, the Veteran testified that he waived initial RO review of new evidence, consisting of VAMC and private treatment records, which were submitted subsequent to the hearing.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2010).

In October 2008 and February 2010 the Board remanded the Veteran's claim for further procedural and evidentiary development.  The Veteran's claim has subsequently been returned to the Board and is ready for disposition.


FINDINGS OF FACT

1.  Severe pes planus, hallux valgus, and hammertoes was identified on examination when the Veteran was accepted for active service.

2.  While the pre-existing left foot disorder increased in severity during the Veteran's active service, the competent and credible evidence establishes that his pes planus, hallux valgus, and hammertoes were not worsened by active service.

3.  Surgery conducted in-service was for the purpose of relieving the pain and correcting the deformity produced by the hallux valgus deformity.



CONCLUSION OF LAW

A pre-existing left foot disorder was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation.

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in November 2008 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and supplemental statements of the case were issued in November 2009 and November 2010.  Consequently, the Board finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, the November 2008 letter also addressed the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA treatment records, and identified private treatment records with the claims file.  No outstanding evidence has been identified.

Next, the RO arranged for a VA examination in April 2009 as well as an addendum opinion in May 2010.  As an initial matter, the Board notes that although it previously found the April 2009 examination inadequate, the May 2010 addendum opinion is adequate for determining whether a nexus supports service connection of the disorder on appeal.  The examiner reviewed the Veteran's claims file, service treatment records, in April 2009 conducted an extensive personal interview with the Veteran regarding his medical history, and conducted a physical examination. There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant facts.  

The Board's February 2010 remand ordered the subsequent May 2010 VA opinion.  The Board finds that the examiner substantially complied with the Board's requests for an opinion of whether any preexisting foot disorder was aggravated by service.  

Additionally, the Veteran was afforded the opportunity to testify before the Board in August 2008.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to address the question of whether the Veteran's preexisting left foot disorder increased in severity during his active service.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Notably, the Veteran was asked whether any medical professional (VA or non-VA) had informed him that his left foot disorder was caused or aggravated by his active service, to include that surgery conducted in service worsened his condition.  The record was held open for 30-days to permit him the opportunity to submit such evidence.  To date, no additional or opinion has been submitted by the Veteran.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lastly, in compliance with the Board's October 2008 and February 2010 remands, the RO issued a notice letter to the appellant in November 2008, obtained a VA examination in August 2009, and an addendum opinion in May 2010, then readjudicated the appellant's claim and issued Supplemental Statements of the Case in November 2009 and November 2010.  The Board finds that VA has substantially complied with the Board's October 2008 and February 2010 remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


Service Connection 

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

A veteran who, during peacetime, served for at least six months or after December 31, 1946 is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

At the time of his entry into service, the Veteran denied having any "foot trouble."  However, on report of physical examination dated in May 1989, his feet were noted to be abnormal.  The examiner indicated that the Veteran has severe pes planus, hallux valgus, and hammer toes.  The problems were described as being asymptomatic.  Initially, the Veteran was found not to be qualified for service due to his foot disorder.  However, it appears that he was ultimately found to be qualified after a waiver was obtained.  Reference was made to photos that were taken of the feet.  Unfortunately, copies of the photos are no longer included with the Veteran's service treatment records. 

Beginning in June 1990, the Veteran was seen with complaints of a bunion on his left foot.  A November 1990 podiatry consultation report noted that he provided a history of having a painful bunion on his left foot for the past three years.  He said he experienced pain when walking or wearing shoes.  The diagnosis was hallux valgus deformity of the 1st metatarsal of the left foot. 

A preliminary question is whether the presumption of soundness is for application.  The examination for entrance into service shows that the Veteran's feet s were assessed as abnormal, and that severe pes planus, hallux valgus, and hammer toes were identified.  Because the left foot disability was identified on the examination for entrance into service, the presumption of soundness is not for application. 38 U.S.C.A. § 1111.  The next increase is whether there is evidence of a increase of severity during the Veteran's active service.

As discussed above, service treatment records show that the Veteran was seen with complaints of a bunion on his left foot beginning in June 1990, and that he was diagnosed as having hallux valgus deformity of the 1st metatarsal of the left foot in November 1990.  He underwent a bunionectomy on the left foot in January 1991.  A May 1991 treatment record indicated a diagnosis of left great toe atrophy and limited range of motion.  An August 1991 treatment record indicated a well-healed scar on the left foot and no pain on ambulation.   Another August 1991 treatment record indicated a prescription for soft shoes for one week.  There are no subsequent treatment notes pertaining to his feet.  A July 1992 orthopedic report indicates that the Veteran was referred for a Physical Evaluation Board due to residuals of a neck injury.  No citation was made to his feet.  

Thus, as there is some evidence showing an increase in the severity of the Veteran's left foot disorder during his active service, the claim turns on the question of whether the pre-existing disability was aggravated in service beyond natural progression.  38 U.S.C.A. § 1153.  The Court has held that "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has considered VA outpatient treatment records as well as VA examination reports.  First, the VA outpatient treatment records do not indicate in-service aggravation of the Veteran's preexisting left foot disorders beyond the scope of natural progression. The March 2006 and April 2009 VA examinations do not clearly address the question of whether there was aggravation.  Their probative value is therefore limited.

Next, the Board places significant probative value on the May 2010 VA addendum opinion in which the examiner opined that the Veteran's pre-existing pes planus, hallux valgus and hammertoes were not worsened as a result of his active service.  The examiner explained that the Veteran's current pes planus is a structural and developmental condition and the callus over the second metatarsal head is due to abnormal pressure by the metatarsal head.  The VA examiner also opined that the degenerative joint disease of the first metatarsal is not related to the Veteran's pes planus.   Further, the examiner opined that the surgery conducted in January 1991 relieved pain and corrected the deformity produced by hallux valgus.  In other words, the surgery only had an ameliorating affect on his preexisting disorder.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Indeed, as the service treatment records became silent with respect to complaints of foot pain following the January 1991 surgery, the record supports the finding that the surgery was to some degree successful.  Therefore, as the Veteran's foot disorders were not aggravated by service, and the January 1991 bunionectomy merely ameliorated a preexisting disorder, service connection for any disorder due to the bunionectomy is not warranted. 

The Board has considered the Veteran's statements and sworn testimony that his current degenerative joint disease is due to the permanent aggravation of his preexisting foot disorders.  He is competent to report his observations, including pain, weakness, stiffness, swelling, fatigability, and lack of endurance, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his foot disorders, including degenerative joint disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because degenerative joint disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the claimed etiology of his foot disorder is found to lack competency.  The Board therefore affords the statements no probative value.   The statements are also significantly outweighed by the May 2010 professional medical opinion.

After weighing the recent statements of the Veteran against the remaining evidence of record in this case, the Board finds that his preexisting foot disorders were not aggravated by service. 

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not for application.  As the Board finds that the evidence of record indicates that the Veteran's pre-existing foot disorders did not worsen in service.  As such, his claim for service connection is denied.


ORDER

Service connection for a left foot disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


